Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Alexa Marie J. Derkasch on June 9, 2021.

The application has been amended as follows: 

Claims
Claim 1. “A method for determining a cause of performance degradation of a storage system, comprising: monitoring performance of the storage system according to a predetermined policy; generating, based on a system performance baseline, a performance degradation event from a result of the monitoring; in response to the performance degradation event, obtaining information about the performance degradation, wherein obtaining information about the performance degradation in response to the performance degradation event comprises: performing a first action based on a degree of the performance degradation, wherein the first action comprises 
	Should be:
	“A method for determining a cause of performance degradation of a storage system, comprising: monitoring performance of the storage system according to a predetermined policy, wherein the storage system includes a plurality of targets and a plurality of layers; generating, based on a system performance baseline, a performance degradation event from a result of the monitoring; in response to the performance degradation event, obtaining information about the performance degradation, wherein obtaining information about the performance degradation in response to the performance degradation event comprises: performing, by a performance profiling tool, a first action based on a degree of the performance degradation, wherein the first action comprises at least one of the following: analyzing, on a first target of the plurality of targets, the plurality of layers in vertical, and analyzing, on a first layer of the plurality of layers, the plurality of targets in horizontal; and analyzing the information offline to determine the cause of the performance degradation.”

Claim 11. “An apparatus for determining a cause of performance degradation of a storage system, including one or more processors and one or more memories configured to perform operations, comprising: monitoring performance of the storage 
	Should be:
	“An apparatus for determining a cause of performance degradation of a storage system, including one or more processors and one or more memories configured to perform operations, comprising: monitoring performance of the storage system according to a predetermined policy, wherein the storage system includes a plurality of targets and a plurality of layers; generating, based on a system performance baseline, a performance degradation event from a result of the monitoring; obtaining information about the performance degradation in response to the performance degradation event, wherein obtaining information about the performance degradation in response to the performance degradation event comprises: performing, by a performance profiling tool, a first action based on a degree of performance degradation, wherein the first action comprises at least one of the following: analyzing, on a first target of the plurality of targets, the plurality of layers in vertical, and analyzing, on a first layer of the plurality of layers, the plurality of targets in horizontal; and analyzing the information offline to determine the cause of the performance degradation.”

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of claims 1-10 is the inclusion of the following limitations: ‘in response to the performance degradation event, obtaining information about the performance degradation, wherein obtaining information about the performance degradation in response to the performance degradation event comprises: performing, by a performance profiling tool, a first action based on a degree of the performance degradation, wherein the first action comprises at least one of the following: analyzing, on a first target of the plurality of targets, the plurality of layers in vertical, and analyzing, on a first layer of the plurality of layers, the plurality of targets in horizontal; and analyzing the information offline to determine the cause of the performance degradation’.
The primary reason for the allowance of claims 11-18 is the inclusion of the following limitations: ‘obtaining information about the performance degradation in response to the performance degradation event, wherein obtaining information about the performance degradation in response to the performance degradation event comprises: performing, by a performance profiling tool, a first action based on a degree of performance degradation, wherein the first action comprises at least one of the following: analyzing, on a first target of the plurality of targets, the plurality of layers in .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yolanda L Wilson whose telephone number is (571)272-3653.  The examiner can normally be reached on M-F (7:30 am - 4 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/Yolanda L Wilson/Primary Examiner, Art Unit 2113